philliardexecofferltr_image2.gif [philliardexecofferltr_image2.gif]












October 26, 2015




Pete Hilliard






Re:    Employment Terms


Dear Pete:


Silicon Graphics International Corp. (the “Company”), is pleased to offer you
the position of Senior Vice President, Chief Administrative Officer (the “SVP,
CAO”), on the following terms. Your employment shall commence on December 1,
2015 (the “Start Date”).


1)
POSITION. You will serve in an executive capacity and shall perform the duties
of SVP, CAO as commonly associated with this position, and as required by the
Chief Executive Officer. In this role, you will be responsible for driving the
global administrative strategy, working closely with other key executives; and
provide oversight to geographically dispersed facilities, information technology
and human resources functions across all continents. You will report to the
Chief Executive Officer. Of course, the Company may change your position,
duties, and work location from time to time in its discretion subject to the
terms of this offer letter agreement.

2)
COMPENSATION.

a)
Base Salary. Your initial annual base salary will be $310,000, less standard
payroll deductions and withholdings. You will be paid bi-weekly in accordance
with Company practice and policy.

b)
Performance Bonus. In addition, you are eligible to earn a semi-annual
performance bonus target of $77,500 ($155,000 annually), based upon the
Company’s performance with respect to applicable performance targets, which are
expected to include revenue and profitability targets. Any such bonus payment
shall be deemed earned upon the fulfillment of targets and your continued
employment through the bonus payment date, and shall be paid within a reasonable
period of time, but not later than 45 days, after the end of the fiscal half.
The Company will determine in its sole discretion whether the performance
targets have been achieved, whether you have earned a bonus, and the amount of
any earned bonus.

c)
Signing Bonus. You will be entitled to a signing bonus in the amount of $30,000
to be paid upon the first pay period following the successful completion of
ninety (90) days of employment. This signing bonus must be repaid to the Company
if you resign your employment without Good Reason (as defined herein) or your
employment is terminated by the Company for Cause (as defined herein), in either
case, within one year of your start date. If within one year of your start date,
you resign for Good Reason or your employment is terminated by the Company
without Cause, then you will not be required to repay the signing bonus. The
signing bonus will be subject to stand deductions and withholdings.

d)
Review of Compensation. Your base salary and bonus eligibility will be reviewed
on an annual or more frequent basis by the Compensation Committee and are
subject to change in the discretion of the Compensation Committee, subject to
the terms of this offer letter agreement.








--------------------------------------------------------------------------------




3)
EQUITY AWARD.

a) Equity Grants. Subject to Compensation Committee approval, the Company will
grant you 56,250 restricted stock units (the “Restricted Stock Unit Award”) with
the right to receive the Company’s common stock pursuant to the Company’s
Employee Equity Incentive Plan (the “Plan”). In addition, subject to
Compensation Committee approval, the Company will grant you 18,750 performance
restricted stock units (the “Performance Restricted Stock Unit Award”) the right
to receive shares of the Company’s common stock pursuant to the Plan.
b) Vesting Schedule. The Restricted Stock Unit Award will be subject to a
four-year vesting period that requires your continuous service to the Company as
an employee or consultant (as defined in the Plan and the Stock Unit Award
Agreement), with 25% vesting upon completion of the first year of continuous
service as an employee or consultant, and an additional 6.25% of such Restricted
Stock Unit Award vesting for each 3 months of continuous service as an employee
or consultant after such first year. The Performance Restricted Stock Unit Award
will be eligible to be earned upon achievement of certain performance criteria
following the completion of the SGI’s audited financial statements for the 2016
fiscal year and the approval of the Compensation Committee of the Board. The
Performance Restricted Stock Unit Award, if earned, will vest as to 25% upon the
completion of the first year of continuous service as an employee, and an
additional 6.25% of such Performance Restricted Stock Unit Award vesting for
each 3 months of continuous service as an employee or consultant after such
first year. The actual number of shares subject to the Performance Restricted
Stock Unit Award may range from 50% to 150% of the target award amount depending
on the level actually achieved.
c) Signing Bonus Grant. In addition to the new hire equity grands described
above, subject to Compensation Committee approval, the Company will grant you
the right to receive 15,000 shares of the Company’s common stock pursuant to the
Plan (the “Bonus Restricted Stock Unit Award”). The Bonus Restricted Stock Unit
Award will be subject to a one-year vesting period that requires your continuous
service to the Company as an employee or consultant (as defined in the Plan and
the Stock Unit Award Agreement), with 100% vesting upon completion of the first
year of continuous service as an employee or consultant.
d) Governing Documents. The Restricted Stock Unit Award will be governed in full
by the terms and conditions of the Plan and the Restricted Stock Unit Award
Agreement. The Performance Restricted Stock Unit Award will be governed in full
by the terms and conditions of the Plan and the Performance Restricted Stock
Unit Award Agreement.
4)
EMPLOYEE BENEFITS. You will be eligible to participate in the Company’s standard
employee benefit plans provided by the Company to its executive employees
generally in accordance with the terms and conditions of the plans and
applicable policies that may be in effect from time to time, and including but
not limited to group health insurance coverage, disability insurance, life
insurance, ESPP, 401(k) Plan, and paid holidays. You will be eligible for
reimbursement of your legitimate and documented business expenses incurred in
connection with your employment, pursuant to the Company’s standard
reimbursement expense policy and practices. The Company may modify its benefits
programs and policies from time to time in its discretion.

5)
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT. As a condition of your
employment, you are required to sign and abide by the Company’s Proprietary
Information and Inventions Agreement (the “Non-Disclosure Agreement”), attached
hereto as Exhibit A.






--------------------------------------------------------------------------------




6)
SERVICE AS EMPLOYEE; OUTSIDE ACTIVITIES.

a) Location and Duties. You will work at the Company’s corporate facility
currently located in Milpitas, California, subject to necessary business travel.
During your employment with the Company, you will devote your best efforts and
substantially all of your business time and attention (except for vacation
periods and reasonable periods of illness or other incapacity permitted by the
Company’s general employment policies) to the business of the Company.
b) Company Policies. Your employment relationship with the Company shall also be
governed by the general employment policies and practices of the Company,
including but not limited to the policies contained in the Company’s Employee
Handbook (except that if the terms of this letter differ from or are in conflict
with the Company’s general employment policies or practices, this letter will
control), and you will be required to abide by such general employment policies
and practices of the Company.
c) Other Activities. Throughout your employment with the Company, you may engage
in civic and not-for-profit activities so long as such activities do not
interfere with the performance of your duties hereunder or present a conflict of
interest with the Company. Subject to the restrictions set forth herein and only
with the prior written consent of the Board, you may serve as a director of
other corporations and may devote a reasonable amount of your time to other
types of business or public activities not expressly mentioned in this
paragraph.
d) Conflict of Interest. During your employment by the Company, except on behalf
of the Company, you will not directly or indirectly serve as an officer,
director, stockholder, employee, partner, proprietor, investor, joint venturer,
associate, representative or consultant for or on behalf of any other person,
corporation, firm, partnership or other entity whatsoever known by you to
compete with the Company (or is planning or preparing to compete with the
Company), anywhere in the world, in any line of business engaged in (or planned
to be engaged in) by the Company; provided, however, that you may purchase or
otherwise acquire up to (but not more than) one percent (1%) of any class of
securities of any enterprise (but without participating in the activities of
such enterprise) if such securities are listed on any national or regional
securities exchange.
7)
AT-WILL EMPLOYMENT RELATIONSHIP. Your employment relationship with the Company
is at-will. Accordingly, both you and the Company may terminate the employment
relationship at any time, with or without Cause (as defined below), and with or
without advance notice.

8)
DEFINITIONS.

a) Definition of “Cause.” For purposes of this offer letter agreement, “Cause”
is defined as one or more of the following events: (i) the indictment or
conviction for a felony or other crime, or any misdemeanor involving moral
turpitude; (ii) the commission of any other act or omission involving fraud or
intentional deceit with respect to the Company or any of its affiliates or any
of their directors, stockholders, partners or members; (iii) any act or omission
involving dishonesty that causes material injury to the Company or any of its
affiliates or any of their directors, stockholders, partners or members; (iv)
gross negligence with respect to the Company or any of its subsidiaries; (v)
willful misconduct with respect to the Company or any of its subsidiaries; (vi)
any other material breach of your contractual, statutory, or common law
obligations to the Company; provided, however, that, it shall only be deemed
Cause pursuant to clause (vi) if you are given written notice describing the
basis of Cause and, if the event is reasonably susceptible of cure, you fail to
cure within thirty (30) days.





--------------------------------------------------------------------------------




b) Definition of “Good Reason.” For purposes of this offer letter agreement,
“Good Reason” is defined as one or more of the following conditions that occur
without your written consent: (i) the assignment to you, or the removal from
you, of any duties or responsibilities that results in the material diminution
of your authority, duties or responsibilities as SVP, CAO, including a Change in
Control that results in your no longer serving as the SVP, CAO or any similar
position; (ii) a material reduction by the Company of your base salary; (iii)
the Company’s material breach of its obligations to you under this offer letter
agreement; or (iv) your office relocation to a location more than fifty miles
from your then present location provided however that, it shall only be deemed
Good Reason pursuant to the foregoing definition if (x) the Company is given
written notice from you within ninety (90) days following the first occurrence
of a condition that you consider to constitute Good Reason describing the
condition and fails to remedy such condition within thirty (30) days following
such written notice, and (y) you resign from employment within ninety (90) days
following the end of the period within which the Company was entitled to remedy
the condition constituting Good Reason but failed to do so.
c) Definition of “Change in Control.” For purposes of this offer letter
agreement, “Change in Control” means the occurrence, in a single transaction or
in a series of related transactions, of either of the following events:
i)
There is consummated (A) a merger, consolidation or similar transaction
involving (directly or indirectly) the Company or (B) a tender offer or exchange
offer addressed to the stockholders of the Company and, in either event,
immediately after the consummation of such merger, consolidation or similar
transaction or such tender or exchange offer, the stockholders of the Company
immediately prior thereto do not own, directly or indirectly, either (A)
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such transaction; or

ii)
There is consummated a sale, lease, exclusive license or other disposition of
all or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition.

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company. A transaction that does not constitute a change in control event under
U.S. Treasury Regulation 1.409A-3(i)(5)(v) or (vii) will not be considered a
Change in Control for purposes of this letter agreement.
9)
CHANGE IN CONTROL SEVERANCE BENEFITS. If, within 12 months following a Change in
Control, your employment is terminated by the Company without Cause, or by you
for Good Reason; and you sign, date, return to the Company and allow to become
effective a release of all claims in a form satisfactory to the Company in its
sole discretion (the “Release”); you shall be entitled to receive the following
severance benefits (the “Change in Control Severance Benefits”); provided that
you must execute and return the Release on or before the date specified by the
Company in the prescribed form (the “Release Deadline”).  The Release Deadline
will in no event be later than fifty (50) days after your employment is
terminated.  If you fail to return the Release on or before the Release
Deadline, or if you revoke the Release, then you will not be entitled to the
benefits






--------------------------------------------------------------------------------




described in this Section 9.  The severance payments will commence within sixty
(60) days after your employment is terminated and, once they commence, will
include any unpaid amounts accrued from the date your employment is terminated. 
However, if the sixty (60) day period described in the preceding sentence spans
two calendar years, then the payments will in any event begin in the second
calendar year.
a) Accelerated Vesting. All unvested stock options and restricted stock units
referred to herein and any subsequent grants of stock options, restricted stock
units or any other equity awards granted under current or future plans shall
become fully vested upon the closing of a Change in Control of the Company;
b) Severance Pay. You will be eligible to receive severance pay in the total
amount equal to the sum of (i) twelve (12) months of your base salary in effect
as of the employment termination date (ii) the full amount of your annual
performance bonus at target, and (iii) the prorated amount of your annual
performance bonus at target for the year in which the termination occurred. The
severance pay will be paid in one lump sum payment, subject to required payroll
deductions and withholdings; and
c) COBRA Benefits. If you timely elect and continue to remain eligible for
continued group health insurance coverage under federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), the Company will pay
your COBRA premiums sufficient to continue your group health insurance coverage
at the same level in effect as of your employment termination date (including
dependent coverage, if applicable) for twelve (12) months after the employment
termination date; provided that, the Company’s obligation to pay your COBRA
premiums will cease earlier if you become eligible for group health insurance
coverage through a new employer and you must provide prompt written notice to
the Company if you become eligible for group health insurance coverage through a
new employer within twelve (12) months after your employment termination date.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot provide the foregoing benefit without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Services Act), the Company shall instead provide you a taxable
monthly payment in an amount equal to the monthly COBRA premium that you would
otherwise be required to pay to continue your group health coverage in effect
from the date of your termination of employment, which payments shall be made
regardless of whether you elect COBRA continuation coverage and shall end on the
earlier of (x) the date on which you obtain other employment and (y) twelve (12)
months after your employment termination date.
10)
CONDITIONS TO ELIGIBILITY TO CHANGE IN CONTROL SEVERANCE BENEFITS.
Notwithstanding the foregoing, you will not be eligible for the Change in
Control Severance Benefits if: (A) your employment is terminated for Cause, or
if you resign for any reason that does not qualify as Good Reason; or (B) in the
event that you materially breach the Non-Disclosure Agreement, the Release of
claims, or any other obligations you owe to the Company after termination of
your employment (including but not limited to the provisions of the
Non-Disclosure Agreement), and the Company’s obligation to provide the the
Change in Control Benefits (or to continue to provide such benefits) will cease
immediately and in full as of the date of your breach.

11)
DEFERRED COMPENSATION. Notwithstanding anything to the contrary herein, the
following provisions apply to the extent severance benefits provided herein are
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and other guidance thereunder and any state law of
similar effect (collectively, “Section 409A”). Severance benefits shall not
commence until you have a “separation from service” for purposes of Section
409A. Each installment of severance benefits is a separate “payment” for
purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the severance benefits
are intended to satisfy the exemptions from application of Section 409A provided
under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9). However, if such exemptions are not available and you are, upon
separation from service, a “specified employee” for purposes of Section 409A,
then, solely to the extent necessary to avoid






--------------------------------------------------------------------------------




adverse personal tax consequences under Section 409A, the timing of the
severance benefits payments shall be delayed until the earlier of (i) six (6)
months and one day after your separation from service and (ii) your death. Upon
the expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to you or your
beneficiary in one lump sum (without interest).  Any termination of your
employment is intended to constitute a “separation from service” and will be
determined consistent with the rules relating to a “separation from service” as
such term is defined in Treasury Regulation Section 1.409A-1.  It is intended
that each installment of the payments provided hereunder constitute separate
“payments” for purposes of Treasury Regulation Section 1.409A-2(b)(2)(i).  To
the extent that any provision of this Agreement is ambiguous as to its
compliance with Section 409A of the Code, the provision will be read in such a
manner so that all payments hereunder comply with Section 409A of the Code. 
Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which you
incurred such expenses, and in no event shall any right to reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.
13)
EXCISE TAX.

a)
Reduced Amount. Anything in this agreement to the contrary notwithstanding, if
any payment or benefit that you would receive pursuant to this offer letter
agreement or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount (defined below).
The “Reduced Amount” shall be either (y) the largest portion of the Payment that
would result in no portion of the Payment (after reduction) being subject to the
Excise Tax, or (z) the entire Payment, whichever amount after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate, net of
the maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in your receipt, on an
after-tax basis, of the greater economic benefit.

b)
Order of Reduction. Any reduction shall be made in the following manner:  first
a pro rata reduction of (i) cash payments subject to Section 409A of the Code as
deferred compensation and (ii) cash payments not subject to Section 409A of the
Code, and second a pro rata cancellation of (i) equity-based compensation
subject to Section 409A of the Code as deferred compensation and (ii)
equity-based compensation not subject to Section 409A of the Code.  Reduction in
either cash payments or equity compensation benefits shall be made prorata
between and among benefits which are subject to Section 409A of the Code and
benefits which are exempt from Section 409A of the Code. Any reduction in the
Payment that is required shall occur in such manner as will provide you with the
greatest economic benefit. If more than one manner of reduction necessary to
arrive at the Reduced Amount yields the greatest economic benefit, then payments
and benefits shall be reduced pro rata.

c)
Accounting Firm. The accounting firm engaged by the Company for general audit
purposes as of the day prior to the effective date of the Payment Event shall
perform the foregoing calculations. If the accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
affecting the Payment Event, a nationally recognized accounting firm appointed
by the Board and reasonably approved by you shall make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.






--------------------------------------------------------------------------------




d)
Calculations. The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and you within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by the Company
or you) or such other time or times as requested by the Company or you. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and you with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment. The Company shall be
entitled to rely upon the accounting firm’s determinations, which shall be final
and binding.

14)
DISPUTE RESOLUTION.

a)
Arbitration Agreement. To ensure the rapid and economical resolution of disputes
that may arise in connection with your employment, you and the Company agree
that any and all disputes, claims, or causes of action, in law or equity,
arising from or relating to the enforcement, breach, performance, execution, or
interpretation of this agreement, your employment, or the termination of your
employment, shall be resolved, to the fullest extent permitted by law, by final,
binding and confidential arbitration in San Francisco, California conducted
before a single neutral arbitrator by Judicial Arbitration and Mediation
Services, Inc. (“JAMS”) or its successor, under the then applicable JAMS rules
for the resolution of employment disputes. By agreeing to this arbitration
procedure, both you and the Company waive the right to resolve any such dispute
through a trial by jury or judge or by administrative proceeding.

b)
Arbitrator Authority. The arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision including the arbitrator’s essential findings and conclusions and a
statement of the award. All claims, disputes, or causes of action under this
Agreement, whether by you or the Company, must be brought in an individual
capacity, and shall not be brought as a plaintiff (or claimant) or class member
in any purported class or representative proceeding, nor brought in any private
attorney general capacity or proceeding, nor joined or consolidated with the
claims of any other person or entity. The arbitrator may not consolidate the
claims of more than one person or entity, and may not preside over any form of
representative or class proceeding.

c)
Fees and Injunctive Relief. The Company shall pay all of JAMS’ arbitration fees.
The parties agree that the arbitrator shall award reasonable attorneys’ fees and
costs to the prevailing party in any action brought hereunder to the extent that
such an award would be consistent with applicable law. The arbitrator shall have
discretion to determine the prevailing party in an arbitration where multiple
claims may be at issue. Nothing in this letter agreement shall prevent either
you or the Company from obtaining injunctive relief in court if necessary to
prevent irreparable harm pending the conclusion of any arbitration.

d)
Federal Arbitration Act. This agreement is made under the provisions of the
Federal Arbitration Act (9 U.S.C., Sections 1-14) (“FAA”) and will be construed
and governed accordingly. It is the parties' intention that both the procedural
and the substantive provisions of the FAA shall apply.

15)
MISCELLANEOUS.

a) General Provisions. This letter, including the attached Non-Disclosure
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to the subject matter
hereof. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other agreements, promises, warranties or representations concerning its
subject matter. Changes in your employment terms, other than those





--------------------------------------------------------------------------------




expressly reserved herein to the Company’s discretion, only can be made in a
writing signed by a duly-authorized member of the Company and you. This letter
agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this letter
agreement is determined to be invalid or unenforceable, in whole or in part,
this determination shall not affect any other provision of this letter agreement
and the provision in question shall be modified so as to be rendered enforceable
in a manner consistent with the intent of the parties insofar as possible under
applicable law. This letter agreement shall be construed and enforced in
accordance with the laws of the State of California without regard to conflicts
of law principles. Any ambiguity in this letter agreement shall not be construed
against either party as the drafter. Any waiver of a breach of this letter
agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This letter agreement
may be executed in counterparts which shall be deemed to be part of one
original, and facsimile signatures shall be equivalent to original signatures.
b) Legal Right to Work. As required by law, this offer is subject to
satisfactory proof of your right to work in the United States.
16)
ACCEPTANCE. Please sign this letter and the attached Non-Disclosure Agreement
and return them to me as soon as possible to accept employment with the Company
on the terms set forth herein. We are very excited about having you join us as
an employee and look forward to working with you.

Sincerely,


philliardexecofferltr_image1.gif [philliardexecofferltr_image1.gif]Silicon
Graphics International Corp.




By:                     
Jorge Titinger
President & Chief Executive Officer


October 26, 2015            
Date






Understood and Agreed:




/s/ Pete Hilliard                    
Pete Hilliard




October 26, 2016                    
Date







--------------------------------------------------------------------------------













